DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 04/12/2021.
Claims 4 and 12 are cancelled. Claims 1, 3, 5, 6, 8-10, 13, 14, and 16 are amended. Claims 1-3, 5-11, and 13-16 are considered in this Office Action. Claims 1-3, 5-11, and 13-16 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments do not overcame the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
The applicant asserts that the following “determining actions of a user determining actions of a user associated with one of the profiles; deriving parameters of the user based on the determined actions; ” steps of the method are performed by the server. Therefore, the above-noted steps are no longer an abstract idea.
The examiner respectfully disagrees. The examiner notes that claims can recite a mental process even if they are claimed as being performed on a computer (e.g. server). See MPEP 2106.04(a)(2)(III)(c). Furthermore, these steps have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 2A and 2B describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Next the Applicant asserts that the claim 1 provides an improvement to a computer by enabling the computer to use aspects that are not explicitly entered by a user in order to match a job order to a profile of that user. In other words, the computer is capable of effectively filling in an incomplete profile (see paragraph [0016] of Application No. 16/598,348the present specification). The computer is also made capable of adjusting the profile of the user based on that user's behaviors (see paragraph [00104] of the present specification). The computer improvements provided by the claimed inventions enables a better matching between a job order and users who are more willing and capable of fulfilling the order. 
The Examiner respectfully disagrees. The Examiner emphasizes that merely using a general purpose computer to execute the matching profiles activities, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of job matching would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). Furthermore, the additional elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 2A and 2B describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, Applicant’s arguments concerning 101 rejection are not persuasive, and the rejection therefore is maintained in the updated 101 rejection below.

Applicant’s argument with respect to the 103 rejection to claims have been considered, but are not persuasive.
The Applicant asserts that none of the cited references discloses at least the features: determining, by the server, actions of a user associated with one of the profiles; deriving, by the server, parameters of the user based on the determined actions; determining, by the server, input of a second user on the user associated with the profile; deriving, by the server, parameters of the user based on the determined input; extending, by the server, the profile of the user based on the derived parameters; and matching, by the server, the job order to the profile that has been extended. The applicant further asserts that The Office Action states that Zhang discloses the above underlined steps in paragraphs [0017, [0018], [0020], and [0023]. These paragraphs merely mention that users may interact with each other and that a second user may leave feedback on a first user8 Application No. 16/598,348profile. However, during the job matching process described in the remaining paragraphs of Zhang, the feedback of another user is never used. None of the aspects described in paragraph [0030] of Zhang teach utilizing the input from another user when matching a job order to a 
The examiner respectfully disagrees. The examiner notes Zhang clearly teaches deriving parameters of the user based on the determined actions [paras. [0046-0048] describe the global version may also, or alternatively, be applied to derived features that are produced from the member and/or job features, such as cosine similarities between one or more member features and one or more job features and/or cross products of one or more member features and one or more job features, wherein the derived features are associated with the responses of a set of users to a set of jobs, and the user-specific version may include random effects associated with the user's specific responses to some of the jobs]; determining input of a second user on the user associated with the profile [The system describes multiple entities as illustrated in figure 1, wherein said entities are not only associated with a candidate but the entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action as described in para. [0017]]; deriving parameters of the user based on the determined input [[0018] The entities may use a profile module 126 in online professional network 118 to create and edit (second user with the capabilities to provide an input)profiles containing information related to the entities' professional and/or industry backgrounds, experiences, summaries, projects, skills, and so on. [0020] The entities may also use an interaction module 130 to interact with other entities on online professional network 118. For example, interaction module 130 may allow an entity to add other entities as connections, follow other entities, send and receive messages with other entities, join groups, and/or interact with (e.g., create, share, re-share, like, and/or comment on) posts from other entities]; and extending the profile based on the parameters derived based on the determined input [[paras. 0021-0022] describe said entities profiles (includes any editing (user input), profile actions, posting, connections and other features)are feed to data repository which is used to generate job recommendations [0023] data in data repository 134 is used to generate job recommendations within online professional network 118. For example, one or more components of the online professional network may track searches, clicks, views, 
Accordingly, Applicant’s arguments concerning 103 rejection are not persuasive, and the rejection therefore is maintained in the updated 103 rejection below.
7
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the server (claims 1-3 and 5-8) and the non-transitory computer readable medium (claim 9-11 and 13-16) are directed to an eligible categories of subject matter (i.e. machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human including observation, evaluation judgement, and opinion, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process. The recitation of generic computer components does not negate the abstraction of given limitations. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A server comprising: a processor; a communication interface in communication with the processor, the communication interface being configured to communicate with computing devices to receive profiles stored on the computing devices; memory in communication with the processor, wherein the memory comprises computer application programs that are executable by the processor to perform matching a job order to one of the profiles by: receiving, by the server, the profiles from the computing devices; determining, by the server, actions of a user associated with one of the profiles; deriving, by the server, parameters of the user based on the determined actions; determining, by the server, input of a second user on the user associated with the profile; deriving, by the server, parameters of the user based on the determined input; extending, by the server, the profile of the user based on the derived parameters; and matching, by the server, the job order to the profile that has been extended.  Claims 9 recites substantially the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a server, a non-transitory computer readable medium, a processor; a communication interface in communication with the processor, the communication interface being configured to communicate with computing devices to receive (info) stored on the computing devices,  memory in communication with the processor, wherein the memory comprises computer application programs that are executable by the processor to perform a method of extending one of the profiles, and receiving information from a computing device to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 2A and 2B describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a server, a non-transitory computer readable medium, a processor; a communication interface in communication with the processor, the communication interface being configured to communicate with computing devices to receive (info) stored on the computing devices,  memory in communication with the processor, wherein the memory comprises computer application programs that are executable by the processor to perform a method of extending one of the profiles, and receiving information from a computing device.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 2A and 2B) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5-7, 9-11, and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over XianXing Zhang (US 2017/0323268 A1, hereinafter “Zhang”) in view of Adam Zoia (US 2017/0147984 A1, hereinafter “Zoia”).
Claims 1/9:
Zhang teaches:
A server comprising [[0016] The disclosed embodiments provide a method, apparatus, and system for processing data]: a processor [[0013] processor];
receiving, by the server, the profiles from the computing devices [paras. [0015-0018] and figs. 1 and 2 describe profile modules wherein the entities may use a profile module 126 in online professional network 118 to create and edit profiles containing information related to the entities' professional and/or industry backgrounds, experiences, summaries, projects, skills, and so on. Profile module 126 may also allow the entities to view the profiles of other entities in the online professional network.]; 
determining , by the server, actions of a user associated with one of the profiles [[0022] ] data (e.g., data 1 122, data.times.124) related to the entities' profiles and activities on online professional network 118 is aggregated into a data repository 134 for subsequent retrieval and use];
deriving , by the server, parameters of the user based on the determined actions [paras. [0046-0048] describe the global version may also, or alternatively, be applied to derived features that are produced from the member and/or job features, such as cosine similarities between one or more member features and one or more job features and/or cross products of one or more member features and one or more job features, wherein the derived features are associated with the responses of a set of users to a set of jobs, and the user-specific version may include random effects associated with the user's specific responses to some of the jobs]; 
determining , by the server, input of a second user on the user associated with the profile [The system describes multiple entities as illustrated in figure 1, wherein said entities are not only associated with a candidate but the entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action as described in para. [0017]. [paras. 0021-0022] describe said entities profiles (includes any editing (user input), profile actions, posting, connections and other features)are feed to data repository which is used to generate job recommendations]; 
deriving, by the server, parameters of the user based on the determined input [[0018] The entities may use a profile module 126 in online professional network 118 to create and edit profiles containing information related to the entities' professional and/or industry backgrounds, experiences, summaries, projects, skills, and so on. [0020] The entities may also use an interaction module 130 to interact with other entities on online professional network 118. For example, interaction module 130 may allow an entity to add other entities as connections, follow other entities, send and receive messages with other entities, join groups, and/or interact with (e.g., create, share, re-share, like, and/or comment on) posts from other entities]; 
and extending , by the server, the profile based on the parameters derived based on the determined input [[0023] data in data repository 134 is used to generate job recommendations within online professional network 118. For example, one or more components of the online professional network may track searches, clicks, views, text input, conversions, and/or other feedback during the entities' interaction with a job search tool in the online professional network. The feedback may be stored in data repository 134 and used as training data for one or more statistical models, and the output of the statistical model(s) may be used to display and/or otherwise recommend a number of job listings to current or potential job seekers in the online professional network].
Zhang does not explicitly teach the following, however, Zoia is also in the field of job recommendation and discloses:
a communication interface in communication with the processor, the communication interface being configured to communicate with computing devices to receive profiles stored on the computing devices [para. [0043] describes a job server and a processor. As illustrated in fig. 2, the job server is in communication with user client device. The job server also consists of candidate profile, which is stored in the server storage]; 
Memory [0020 memory storage device] in communication with the processor, wherein the memory comprises computer application programs that are executable by the processor to perform matching jobs to one of the profiles by [para. [0025] and as illustrated in FIG. 1, provide storage of computer-readable instructions, executable code, data structures, program modules and other data for the computer system 100]
Matching … the job order to the profile that has been extended [fig. 3 steps 308-312 describes computing a list of job matches (posts) for a candidate profile based on derived data].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory the communication interface configured to communicate with computing devices to receive profiles stored on the computing devices and computing a list of job matches (posts) for a candidate profile, as disclosed in Zoia, within the invention of Zhang because it is useful to collect user profiles and data for accurate recommendation.

Claim 2/10 
Zhang further teaches:
The server of claim 1, wherein the actions comprise accepting, weakly rejecting, or strongly rejecting a job matched to the profile [[0039] Management apparatus 206 may also track one or more responses 234 of the user to the outputted ranking 228. For example, management apparatus 206 may track positive responses as the user's clicking on and/or applying to jobs in the ranking. Conversely, management apparatus 206 may track negative responses as the user's lack of interaction with the outputted jobs. Management apparatus 206 may store the responses in data repository 134, and analysis apparatus 204 and/or another component of the system may update the statistical models using the responses];

Claim 3/11: 
Zhang further teaches:
The server of claim 1, wherein the computer application programs further comprises analyzing the derived parameters using a machine learning model [[0042] Second, a number of statistical models and/or techniques may be used to generate rankings 226-228, output 220-224, and/or scores 230. For example, the functionality of each statistical model may be provided by a regression model, artificial neural network, support vector machine, decision tree, naive Bayes classifier, Bayesian network, clustering technique, collaborative filtering technique, hierarchical model, and/or ensemble model].

Claim 5/13:
Zhang further teaches:
The server of claim1, wherein the user is a candidate for a job or a worker for the job [[0017]The entities may include users that use online professional network 118 to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, search and apply for jobs, and/or perform other actions].

Claim 6/14:
Zhang further teaches:
The server of claim 1, wherein the second user is a customer [[0017] The entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action].

Claim 7/15:
Zhang further teaches:
The server of claim 1, wherein the computing devices are associated with staffing firms[[0017] The entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action].

Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over XianXing Zhang (US 2017/0323268 A1, hereinafter “Zhang”) in view of Adam Zoia (US 2017/0147984 A1, hereinafter “Zoia”), as applied in claims 1 and 9, and further in view of  Nicholas Hedges (US Patent 9, 904,725, hereinafter “Hedges”).
Claim 8/16:
Zhang describes a profile modules, however it does not explicitly teach the following limitation, however analogous reference Hedges is also in the field of profile managements and discloses:
The server of claim 1, wherein the computer application programs further comprises: determining whether there is a duplicate profile for each of the received profiles [Fig. 2 #200 illustrates connection identification process and #220 represents duplicate connection module. Col. 3 lines 30-36 describes that previous de-duplication systems require merging leads into a single lead, h3owever, this process requires discarding some important information. As disclosed herein, instead of merging duplicate leads, the leads may be connected by a tag or storage of other small information that can immediately connect duplicate leads without discarding data]; and in response to determining there is a duplicate profile, time stamping and storing the duplicate profile [col. 6 lines 26-51 For example, multiple leads which have been identified as duplicates may generate a connection between them. The connection may be stored as a unique identifier in a lead connection database along with unique identifiers for each of the leads sharing the connection. Thus, when any of the duplicate leads are scored, distributed, or otherwise accessed, the connection identifier stored as a lead attribute can quickly access the duplicate leads. In some embodiments, the connection identifier may also, or alternatively, be stored as an attribute of each of the duplicate leads in a lead attribute database 294. The system may then access the connection identifier in a leads attribute data and search for other leads which also have the same connection identifier as a lead attribute, while col. 5 lines 52-65 describe the lead connection database includes additional information about a connection, for example, the first date of the connection, the source of the connection (e.g. how identified by the system, a particular social network, or the like), value of the connection, agent or sales entity assigned to a connection, and/or other information which may be relevant to scoring, distribution, prioritization, and/or other processing or use of a lead.].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the duplication determination module, as disclosed in Hedges, within the invention of Zhang because it is useful to in defining the recommendation module by accessing all of relevant user data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140074824 A1
Matching Process System And Method
Rad; Sean et al.
US 20130097093 A1
Systems and Methods for Quantifying Job Candidates
Kolber; George et al.
US 20060265270 A1
Intelligent job matching system and method
Hyder; Adam et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683